DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/10/2022, with respect to the rejection(s) of claims 11-14 and 16-18 under Claim Rejections - 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made further in view of Zhengquan (CN206326775U) and Zhengquan (CN206326775U).
Regarding the Applicant’s arguments on pages 6-7, the Examiner acknowledges the grace period inventor disclosure for Tsuji (WO2019155715A1), with (JP2018-022230) foreign priority date, disqualifies Tsuji as prior art under 35 USC 102(a)(1) due to a 35 USC 102(b)(1)(A) exception.  Rejections in view of Tsuji for claims 11-14 and 16-18 are withdrawn.
The Examiner respectfully disagrees with the Applicant’s arguments on pages 4-6 regarding Wenzel (US20100282387A1) not teaching surface roughness in the groove molding portions.  Wenzel teaches the groove sections are “smooth” and describes the term as having roughness from 0 to 3 micron.  This prima facie obviously teaches the cited groove roughness range as 0.12 micron or less as the ranges partially overlap.
If the cited range of 0.12 micron or less requires a surface treatment to achieve a smoother finish than a “general molding surface” or requires a “mirror finish”, as argued on page 5, applicable elements should be amended into claim 8 to overcome the 35 USC 103 rejection over Wenzel.
The Examiner respectfully disagrees with the Applicant’s arguments on page 7 regarding Kaji (US20160185162A1) not teaching the sipe surface roughness range cited in claim 9.  Although Kaji teaches the surface roughness is greater outside the sipe section, that is not relevant to the rejection of claim 9, as only showing the ability of the sipe section to meet the cited claim 8 range is viewed from Kaji.  Kaji teaches the sipe wall surface roughness Ra can be 2.5µm or greater [0035].
In addition, the prior 35 USC 103 rejection of claim 11 has a typographical error, as it was rejected over Wenzel, in view of Tsuji.  Tsuji was not used for the rejection of claim 8 or 11, so the claim 11 rejection will be corrected to Wenzel only.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1).
With respect to claim 8, the prior art of Wenzel teaches a tire vulcanization mold (Fig. 5), comprising: a tread molding surface comprising a groove molding portion and a land portion molding portion [0014], with a surface roughness Ra in the groove molding portion being smaller than a surface roughness Ra in the land portion molding portion [0014].  
Wenzel teaches in the groove molding portion, a surface roughness Ra being smallest at 0.12 pm or less in a range comprising at least a main groove molding portion [0016-0017].
A case of prima facie obviousness exists that Wenzel teaches the claim 8 groove portion surface roughness range of 0-0.12µm, as the Wenzel groove portion surface roughness of 0-3µm partially overlaps the claimed range.  See MPEP 2144.05(I).
Wenzel teaches a surface roughness Ra in the land portion molding portion being 3.2 µm or more [0049].  
A case of prima facie obviousness exists that Wenzel teaches the claim 8 land molding portion surface roughness range of 3.2µm or more, as the Wenzel land molding portion surface roughness of 7.5-15µm is fully overlapped by the claimed range.  
With respect to claim 10, Wenzel teaches a surface roughness of all grooves (Fig. 8, items 9) in the groove molding portion can be 0.12µm or less in all ranges [0016, 0050].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1), in view of Kaji (US20160185162A1).
With respect to claim 9, Wenzel teaches, in the groove molding portion, a surface roughness Ra can be 3µm or less in all ranges.
Wenzel is silent on surface roughness Ra can be greater than 0.12µm in only a sipe molding portion.  Wenzel is silent on different roughness values in different grooves of the tire groove molding portions.
However, the prior art of Kaji teaches a tire molding die, and typical sipe wall surface roughness Ra can be 2.5µm or greater [0035].
A tire vulcanization mold of Wenzel, in view of Kaji, is possible, as the typical sipe wall surface roughness taught by Kaji would fall within the Wenzel groove roughness range of 3µm or less.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the main channels in a groove molding portion, in the tire vulcanization mold taught by Wenzel, in view of Kaji, could have main grooves with roughness Ra below 0.12µm while the groove walls in the sipe molding portion can be greater than 0.12µm, in the range of 2.5-3.0µm.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1).
With respect to claim 11, the prior art of Wenzel teaches a method of manufacturing a tire, comprising: vulcanizing a green tire by using the tire vulcanization mold according to claim 8 [0048].  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1), as set forth above in the rejection of claim 11, and further in view of Zhengquan (CN206326775U), with machine-translation to English from patents.google.com.
With respect to claim 12, the prior art of Wenzel teaches a method for manufacturing and vulcanizing a tire.
Wenzel is silent on a mold contamination removal method by use of a laser.
However, the prior art of Zhengquan teaches when cleaning the tread molding surface (Fig. 1, item 8, mold cavity shown as the two unshaded portions), the tread molding surface is irradiated with a laser’s (Fig. 1, items 6&7) beam (not shown) to remove a contaminant adhering to the tread molding surface [0010].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known tread molding cleaning device and method to remove contaminants via an irradiating laser, taught by Zhengquan, into the method for manufacturing and vulcanizing a tire, taught by Wenzel.  This would improve the tire molding process in the same way, by providing a means for cleaning the mold to improve the quality of molded tires.
With respect to claim 13, the prior art of Zhengquan teaches whenever irradiating with the laser beam, oxygen content per unit volume in a target region of the tread molding surface comprising an irradiation range to be irradiated with the laser beam is set to a preset reference value, a value of zero [0010, 0020], to put the target region in an oxygen-free state.  
Zhengquan teaches two combined laser probes / gas delivery guns (Fig. 1, items 7&12), wherein the gas guns are supplied from the inert gas tank (Fig. 1, item 10; [0020]) to provide an inert gas environment during laser cleaning [0010].  
While Zhengquan incorrectly uses the terms “air gun” and “air delivery valve”, the Examiner understands it is clear [0020] that the inert gas gun is supplied by the inert gas tank and a gas delivery valve, and only supplies an inert gas for the cleaning method to provide an oxygen-free environment.
With respect to claim 14, the prior art of Zhengquan teaches the oxygen content per unit volume in the target region is set to the reference value or less by supplying an inert gas toward the target region [0020].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1).
With respect to claim 15, the prior art of Wenzel teaches a method of manufacturing a tire, comprising: vulcanizing a green tire by using the tire vulcanization mold according to claim 10 [0048].  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1), as set forth above in the rejection of claim 15, and further in view of Zhengquan (CN206326775U), with machine-translation to English from patents.google.com.
With respect to claim 16, the prior art of Wenzel teaches a method for manufacturing and vulcanizing a tire, wherein surface roughness of all grooves (Fig. 8, items 9) in the groove molding portion can be 0.12µm or less in all ranges [0016, 0050].  
Wenzel is silent on a mold contamination removal method by use of a laser.


However, the prior art of Zhengquan teaches when cleaning the tread molding surface (Fig. 1, item 8, mold cavity shown as the two unshaded portions), the tread molding surface is irradiated with a laser’s (Fig. 1, items 6&7) beam (not shown) to remove a contaminant adhering to the tread molding surface [0010].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known tread molding cleaning device and method to remove contaminants via an irradiating laser, taught by Zhengquan, into the method for manufacturing and vulcanizing a tire, taught by Wenzel.  This would improve the tire molding process in the same way, by providing a means for cleaning the mold to improve the quality of molded tires.
With respect to claim 17, the prior art of Zhengquan teaches whenever irradiating with the laser beam, oxygen content per unit volume in a target region of the tread molding surface comprising an irradiation range to be irradiated with the laser beam is set to a preset reference value, a value of zero [0010, 0020], to put the target region in an oxygen-free state.  
Zhengquan teaches two combined laser probes / gas delivery guns (Fig. 1, items 7&12), wherein the gas guns are supplied from the inert gas tank (Fig. 1, item 10; [0020]) to provide an inert gas environment during laser cleaning [0010].  
While Zhengquan incorrectly uses the terms “air gun” and “air delivery valve”, the Examiner understands it is clear [0020] that the inert gas gun is supplied by the inert gas tank and a gas delivery valve, and only supplies an inert gas for the cleaning method to provide an oxygen-free environment.
With respect to claim 18, the prior art of Zhengquan teaches the oxygen content per unit volume in the target region is set to the reference value or less by supplying an inert gas toward the target region [0020].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Shelton (US5637245A), (Fig. 1), [Col. 2, lines 3-15].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742